— Order and judgment (one paper), Supreme Court, Bronx County (Alan J. Saks, J.), entered March 1, 1991, which, inter alia, granted defendants’ motions for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The complaint was properly dismissed, no issue of fact being raised as to any wrongful conduct by the defendants trustees of Union Hospital or St. Barnabas Hospital or its trustees. It is clear that nothing more than a tentative agreement had been reached with Bronx-Lebanon Hospital, and that the Union Hospital trustees were free to authorize the take-over by St. Barnabas Hospital. Further, the take-over was ratified by the Union Hospital’s board of trustees at a duly constituted meeting. By failing to object to the propriety of the notice or any other defect with regard to the regularity of that meeting, plaintiff has waived any such objection (Not-For-Profit Corporation Law § 711 [c]). Concur — Sullivan, J. P., Rosenberger, Kassal and Rubin, JJ.